IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0226
                                Filed May 2, 2018


IN THE INTEREST OF C.L.,
Minor Child,

M.S., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



      A mother appeals the termination of her parental rights to her daughter.

AFFIRMED.



      Scott D. Strait, Council Bluffs, for appellant mother.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Maura C. Goaley, Council Bluffs, guardian ad litem for minor child.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


VOGEL, Presiding Judge.

       A mother appeals the termination of her parental rights to her daughter,

asserting the State failed to prove the grounds for termination and the court should

not have found termination was in the best interests of the child. The mother also

asserts she should have been given additional time to work toward reunification.

Because we agree with the district court that the child could not be returned to the

mother at the time of the termination hearing, that termination was in the best

interests of the child, and there are no impediments to termination, we affirm.

   I. Background Facts and Proceedings

       C.L., born in February 2017, came to the attention of the Iowa Department

of Human Services (DHS) when she was born with amphetamines in her system.

The DHS allowed the child to return home with the mother, but the mother admitted

to using methamphetamine just one week after giving birth to C.L. On February

14, C.L. was placed in the care, custody, and control of the DHS. The DHS offered

the mother services including visitation, random drug screens, and substance-

abuse evaluations and recommended treatment.             On April 25, C.L. was

adjudicated a child in need of assistance (CINA) pursuant to Iowa Code section

232.2(6)(c)(2), (n), and (o) (2017).

       C.L. remained in the care of the DHS while the mother attempted to treat

her substance-abuse issues. In March, the mother began attending an outpatient

program, but after two weeks her attendance became sporadic. In April, the

mother entered an inpatient treatment program but left after three days. Then, in

May, the mother entered another inpatient treatment program but left after two

days. In the middle of May, the mother successfully rejoined the same inpatient
                                             3


program but she again left after one week. The mother did not engage in other

services until September, when she received a substance-abuse evaluation. She

did not follow through with the recommendations within the thirty-day timeframe,

and she was required to obtain another evaluation in October. Again, the mother

did not follow through with the recommendations within thirty days. During this

time, the mother continuously failed to report for scheduled drug screens. With no

sustained progress toward reunification, the State petitioned to have the mother’s

parental rights terminated. The matter came on for hearing on January 10, 2018,

after which the mother’s parental rights were terminated under Iowa Code section

232.116(1)(e), (h), and (l).

         The mother appeals.1

      II. Standard of Review

         Our review of termination proceedings is de novo, giving weight to the

district court’s fact findings but not being bound by them. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012).

      III. Grounds for Termination

         The mother asserts the State failed to prove the statutory grounds for

termination under Iowa Code section 232.116(1)(e), (h), and (l).             “When the

juvenile court terminates parental rights on more than one statutory ground, we

may affirm the juvenile court’s order on any ground we find supported by the

record.” Id. at 774.




1
    The father’s parental rights were also terminated. He does not appeal.
                                          4


       We turn to the district court’s termination of the mother’s rights under Iowa

Code section 232.116(1)(h). The first three elements of paragraph (h) are not in

dispute; rather, the mother only maintains the State did not prove the fourth

element by clear and convincing evidence—“that the child cannot be returned to

the custody of the child’s parents as provided in section 232.102 at the present

time.” Iowa Code § 232.116(1)(h)(4). To satisfy its burden of proof under the

fourth element, the State must establish “[t]he child cannot be protected from some

harm which would justify the adjudication of the child as a child in need of

assistance.” See id. § 232.102(5)(a)(2);2 see also In re A.M.S., 419 N.W.2d 723,

725 (Iowa 1988).

       The mother asserts she has a clean living space and bedroom for C.L.;

however, the mother’s substance-abuse issues, not her living arrangements, were

the basis for termination. The mother is thirty-eight years old and admitted to

methamphetamine use since she was nineteen. While the mother now claims to

have been sober for the three months leading up to the termination hearing, there

is no evidence supporting her claim of sobriety and the record indicates—and the

mother admits—she did not participate in ten or more drug screens in September,

October, November, and December, immediately preceding the termination

hearing. The DHS caseworker testified the mother had not actively participated in

services since June 2017.        Tellingly, the mother testified and downplayed

methamphetamine’s effects on C.L. and its effects on the mother’s ability to parent.

That disregard, combined with the mother’s short, unsuccessful stints at inpatient


2
 Effective July 1, 2017, this subparagraph was renumbered as section 232.102(6)(a)(2).
2017 Iowa Acts ch. 54, § 31.
                                            5


and outpatient treatment facilities, indicates C.L. would be subject to some future

adjudicatory harm, due to the mother’s untreated substance abuse. In determining

the future actions of the parent, her past conduct is instructive. In re J.E., 723

N.W.2d 793, 798 (Iowa 2006).

       Given this behavior, it is clear the child cannot be returned to the mother’s

care or custody. See Iowa Code § 232.116(1)(h)(4). Consequently, we conclude

the grounds for termination were established by clear and convincing evidence.

       The mother also requested an extension of time to work on her issues and

achieve a stable environment for C.L.’s return to her care.        See Iowa Code

§ 232.104(2)(b) (providing a court may authorize a six-month extension of time if

it determines “the need for removal of the child from the child’s home will no longer

exist at the end of the additional six-month period”). The district court denied the

mother’s request and found, “More than enough time has expired with no progress

toward reunification being made. This child needs permanency.” We agree with

the district court’s denial of additional time.

   IV. Best Interests

       We next consider the mother’s argument that termination is not in the child’s

best interests. In doing so, we “give primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Id. §

232.116(2). We may consider the length of time the child has been in the foster

family, the integration of the child into that family, and the “desirability of

maintaining that environment and continuity for the child.” Id. § 232.116(2)(b)(1).

C.L. has been removed from the mother’s care since she was a newborn and for
                                            6


the ten months leading up to the termination hearing. She deserves stability and

permanency that the mother is not able to provide. Accordingly, we agree with the

district court that termination is in the child’s best interests.

   V. Impediments to Termination

       Finally, if the statutory best-interests framework supports termination of

parental rights, the court may consider if any statutory considerations set forth in

section 232.116(3) should serve to preclude termination. The mother asserts her

bond with C.L. should preclude termination. See id. § 232.116(3)(c). Although

one DHS caseworker testified there might be a bond between the mother and C.L.,

she conceded C.L. was asleep during a lot of the visits. Due to C.L.’s young age

and length of time out of the mother’s care, we agree with the district court that any

parent-child bond “is not significant” and does not preclude termination of the

mother’s parental rights.

   VI. Reasonable Efforts

       Finally, the mother argues the DHS did not make reasonable efforts for

reunification with the child. The State contends error was not preserved. To

preserve error, the mother had an “obligation to demand other, different, or

additional services prior to a permanency or termination hearing.” In re A.A.G.,

708 N.W.2d 85, 91 (Iowa Ct. App. 2005). The mother has failed to state where in

the record she objected to the services offered or requested additional services;

she asserts the DHS did not provide reasonable efforts because it did not inform

the mother of a random drug screen in December. Error has therefore not been

preserved. Even if the mother preserved error on this issue, the record reveals the

DHS repeatedly offered services to the mother and she failed to comply.
                                         7


   VII.   Conclusion

       Because we agree with the district court that the child could not be returned

to the mother at the time of the termination hearing, that termination was in the

best interests of the child, and there are no impediments to termination, we affirm.

       AFFIRMED.